DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office Action is written in response to the Remarks filed 3/10/21.  Claims 18, 20, 21, 23-29, 31, 32, 34-38 are pending in this action.   Claims 37 and 38 are new.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18, 20, 21, 23-29, 31, 32, 34-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Caplan (US 2002/0018778) as evidenced by Dinarello et al. 1998 J Leukoc Biol Jun 63(6) abstract and further in view of Euber (US 6,077,558), Kume et al. (US 2006/0073186), Euber et al. (US 2003/0175358), and Isolauri et al. (US 6,506,380).
Regarding Claims 18 and 29: Caplan discloses desensitizing an individual to an antigen [abstract].  Caplan discloses that the antigen can be derived from milk protein [0059; claim, 8].  Caplan discloses the mode of administering can be oral [0074].  Caplan discloses antigen fragments/proteins that contain T-cell epitopes and administering the peptides to an individual [0011; claim 34].  Caplan discloses that exposure to T-cell epitopes drives the desensitization to the allergen [0008].  Caplan discloses the composition in a pharmaceutical composition in liquid or solid form [0082-0084, 0089-0093].  Caplan discloses that the protein antigen can be provided in a denatured from [0062].  Caplan discloses that when an individual is exposed to an antigen (allergenic agent), T cells secrete cytokines, some of which work to stimulate the maturation of B cells that produce IgE antibodies specific for the antigen [0003].  Caplan discloses administering the composition to humans.  Caplan disclose that the T-cell epitope containing peptide can reduce the 
Caplan discloses that the method can be applied to persons that are not allergic because the method can be applied to persons who have genetic family members who have displayed allergy symptoms [0039] which is indicative of the allergy symptoms as not necessarily being required in the individual exposed to the peptides. 
Caplan does not explicitly disclose that the cytokine level is reduced in a pediatric subject.  
Caplan does not explicitly disclose IL-6 and TNF-α.
Caplan does not disclose the above described T-cell epitope containing peptide in a nutritional supplement.
Caplan does not explicitly disclose that the peptide containing hydrolyzate is extensively hydrolyzed and comprises less than 1% peptides having a size of greater than 1.5 kDa.
Caplan does not disclose the nutritional supplement having a nutritional value of 50-200 kcal/100 ml for liquid formulations and 300-600 kcal/100 g for dry food formulations.
Caplan does not disclose wherein the supplement contains probiotics.
Euber discloses nutritional products containing extensively hydrolyzed protein and that the protein can be casein and whey hydrolysates (milk derived) [col. 2, lines 47-58].  Euber discloses that the majority of the peptides produced from extensively hydrolyzing the protein have a molecular weight of less than 1000 Da and preferably at least about 95% have molecular weight of less than 
Kume discloses a method of reducing the amount of IL-6 and TNF-α (pro-inflammatory cytokines) expressed by utilizing milk derived protein hydrolysates [abstract; 0038; 0039; 0057-0060; 0148].  Fig.7-9 show a decrease in IL-6 and TNF-α when using increasingly higher amounts of hydrolyzed protein versus non-hydrolyzed protein.  Although Kume does not disclose that the pro-inflammatory cytokines were reduced by at least 20% as recited, it did disclose that when comparing 100% casein and 50%whey protein hydrolysate, the 50% whey protein hydrolysate contained levels of TNF-α of about 500 pg/ml and the 100% casein contained levels of TNF-α of about 1800 pg/ml which is 3x higher than the levels in 50% whey protein hydrolysate [Fig. 7].  Kume discloses the nutritional composition having 1-2 kcal/1ml which is equivalent to 100-200 kcal/100ml [0085].
Euber ‘358 discloses nutritional supplement having 14kcal/284 g which is equivalent to about 490 kcal/100 g supplement [0016].
Isolauri discloses protein hydrolysate supplement to induce oral tolerance to cow’s milk where the supplement contains probiotics [abstract; col. 2, lines 27-41; claim 8].
At the time of the invention it would have been obvious to one of ordinary skill in the art to incorporate the peptides that act as T-cell epitopes or the T-cell epitopes in Caplan into a nutritional composition as in Euber in order to specifically induce tolerance to milk allergens, to provide milk products to persons who otherwise would not be able to safely consume milk products and in order to provide a nutritional alternative to the oral pharmaceutical means of administration of the T-cell epitope containing peptide as disclosed in Caplan.
Further, it would have been obvious to extensively hydrolyze the protein in Caplan because Euber teaches that extensive hydrolyzation can make the protein tolerable for individuals with 
Further, it would have been obvious to extensively hydrolyze the protein in Caplan by modification of “pH, temperature, hydrolysis time, and enzyme/substrate ratio” as in Kume in order to suppress the expression of IL 6 and TNF-α [0038].
Although Euber does not explicitly disclose that the hydrolysate comprises less than 1% peptides having a size of greater than 1.5 kDa, and instead discloses that at least 95% of the peptides have a size that is 1 kDa or less one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the molecular weight of the peptides taught by Euber overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.
Further Euber implicitly discloses having less than 1% peptides having a size of greater than 1.5 kDa, since it discloses at least 95% of the peptides have a size that is less than 1 kDa and therefore all or 100% of the peptides can have a molecular weight that is less than 1kda and also none would be greater than 1.5 kDa.
Caplan as modified by Euber discloses individuals with a cow’s milk allergy [col. 1, lines 28-30].  
Further, it would have been obvious to further modify the teachings of Caplan to include probiotics as in Isolauri in order to further promote gut immune barrier function [col. 2, lines 60-65].
Alternatively regarding the limitation where the cytokine levels in a pediatric subject who is allergic to cow's milk, Euber discloses administering to infants [abstract] which therefore renders the claim limitation obvious.

Further it would have been obvious to one of ordinary skill in the art that the extensively hydrolyzed milk protein of modified Caplan would have reduced the levels of pro-inflammatory cytokines by at least 20% since Kuma discloses that hydrolyzed proteins reduce pro-inflammatory cytokines by about 3x which is far greater than 20%.
Further it would have been obvious to modify the modified composition of Caplan to have a nutritional value of 100-200 kcal per 100ml as in Kume in order to provide adequate nutrition for the individual consuming the composition. 
Further it would have been obvious to modify the modified composition of Caplan to have a nutritional value of about 490 kcal/100 g supplement as in Euber ‘358 in order to provide adequate nutrition for the individual consuming the composition. 
Regarding Claim 20 and 31:  Caplan discloses that the formulation contains additives such as oils which are lipids; and sugars and starches which are carbohydrates [0083]. 
Alternatively, Euber discloses the nutritional formulation containing carbohydrates, lipids vitamins, minerals [col. 2, lines 20-34].
It would have been obvious to one of ordinary skill in the art to include to modify the composition in Caplan to include carbohydrates, lipids, vitamins and minerals as disclosed in Euber, in order to provide a more balanced nutritional composition. 
Regarding Claims 21 and 32:  Caplan discloses that the food product is capable of ameliorating an allergic response when exposed to the food product [0012-0015].  This is commensurate with the recitation of "the tolerance is induced transiently".  The Applicants disclose that "transient" relates to inducing tolerance for a limited period of time upon intake of the 
Regarding Claims 23-25: Caplan discloses as discussed above in claim 18 that the peptides contain at least 3 amino acids [0034].
Although Caplan does not disclose that one or more peptides contain about 2 to 100 amino acids (claim 23); about 5 to 50 amino acids (claim 24); about 5 to 40 amino acids (claim 25) one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the number of amino acids in the peptides taught by Caplan overlap the instantly claimed number of amino acids in one or more peptides and therefore are considered to establish a prima facie case of obviousness. 
Regarding Claims 26-28:  Caplan discloses as discussed above in claim 18 and also discloses a reduction of allergic symptoms by at least about 3, 5, 10, 20, 50, or at least 100 fold [0024].         
Although Caplan does not explicitly disclose that wherein the induction of tolerance reduces the level of immune reaction in the pediatric subject by at least 20% (claim 26); wherein the induction of tolerance reduces the level of immune reaction in the pediatric subject by at least about 50% (claim 27); wherein the induction of tolerance reduces the level of immune reaction in the pediatric subject by at least about 75% (claim 28), it would have been obvious that the immune reactions would have been reduced by at least 20%, 50%, and 75% since Caplan discloses at least 100 fold fewer allergic symptoms and since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding Claims 34-36: Caplan discloses as discussed above in claim 29 and discloses that the peptides contain at least 3 amino acids [0034].
.
Claims 18, 20, 21, 23-29, 31, 32, 34-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Caplan (US 2002/0018778) as evidenced by Dinarello et al. 1998 J Leukoc Biol Jun 63(6) abstract and further in view of Amiot (US 6,506,732), Kume et al. (US 2006/0073186), Euber et al. (US 2003/0175358), and Isolauri et al. (US 6,506,380).
Regarding Claims 18 and 29: Caplan discloses desensitizing an individual to an antigen [abstract].  Caplan discloses that the antigen can be derived from milk protein [0059; claim, 8].  Caplan discloses the mode of administering can be oral [0074].  Caplan discloses antigen fragments/proteins that contain T-cell epitopes and administering the peptides to an individual [0011; claim 34].  Caplan discloses that exposure to T-cell epitopes drives the desensitization to the allergen [0008].  Caplan discloses the composition in a pharmaceutical composition in liquid or solid form [0082-0084, 0089-0093].  Caplan discloses that the protein antigen can be provided in a denatured form [0062].  Caplan discloses that when an individual is exposed to an antigen (allergenic agent), T cells secrete cytokines, some of which work to stimulate the maturation of B cells that produce IgE antibodies specific for the antigen [0003].  Caplan discloses administering the composition to humans.  Caplan disclose that the T-cell epitope containing peptide can reduce the Th2 response [0057; 0069].  Caplan discloses that the Th2 response is associated with the production of IL-4, IL-5, IL-10, IL-18, and IFN [0040].  Caplan also discloses that agents can suppress IL-12 expression [0068].  Although Caplan discloses IFN it does not explicitly disclose 
Caplan discloses that the method can be applied to persons that are not allergic because the method can be applied to persons who have genetic family members who have displayed allergy symptoms [0039] which is indicative of the allergy symptoms as not necessarily being required in the individual exposed to the peptides. 
Caplan does not explicitly disclose that the cytokine level is reduced in a pediatric subject.  
Caplan does not explicitly disclose IL-6 and TNF-α.
Caplan does not disclose that the peptides have an amino acid sequence aligning with Seq ID No: 3 and Seq ID No: 4.
Caplan does not disclose the above described T-cell epitope containing peptide in a nutritional supplement.
Caplan does not explicitly disclose that the peptide containing hydrolyzate is extensively hydrolyzed and comprises less than 1% peptides having a size of greater than 1.5 kDa.
Caplan does not disclose the nutritional supplement having a nutritional value of 50-200 kcal/100 ml for liquid formulations and 300-600 kcal/100 g for dry food formulations.
Caplan does not disclose wherein the supplement contains probiotics.
Amiot discloses products containing extensively hydrolyzed milk protein [abstract].  Amiot discloses that the peptide fraction has a majority of the peptides produced from extensively hydrolyzed milk protein [abstract].  Amiot discloses the peptides as hydrolyzing the protein have a molecular weight of between 200 and 1200 Da [abstract; claims 1 and 8].  Amiot discloses the peptides as not having allergenicity [claim 1 and 8].  

Euber ‘358 discloses nutritional supplement having 14kcal/284 g which is equivalent to about 490 kcal/100 g supplement [0016].
Isolauri discloses protein hydrolysate supplement to induce oral tolerance to cow’s milk where the supplement contains probiotics [abstract; col. 2, lines 27-41; claim 8].
At the time of the invention it would have been obvious to one of ordinary skill in the art to incorporate the peptides that act as T-cell epitopes or the T-cell epitopes in Caplan into a nutritional composition as in Euber in order to specifically induce tolerance to milk allergens, to provide milk products to persons who otherwise would not be able to safely consume milk products and in order to provide a nutritional alternative to the oral pharmaceutical means of administration of the T-cell epitope containing peptide as disclosed in Caplan.
Further, it would have been obvious to extensively hydrolyze the protein in Caplan because Amiot teaches that hydrolyzed protein has no allergenicity and since Caplan discloses antigen fragments/proteins that can be provided in a modified form and not necessarily a natural or pure form [0062-0064].

Amiot implicitly discloses that the hydrolysate comprises less than 1% peptides having a size of greater than 1.5 kDa, since the fractionated peptides have a size that is 200 to 1200 kDa and therefore none or 0% of the peptides have a molecular weight that is greater than 1.5 kDa.
Further, it would have been obvious to further modify the teachings of Caplan to include probiotics as in Isolauri in order to further promote gut immune barrier function [col. 2, lines 60-65].
Further it would have been obvious to one of ordinary skill in the art that the extensively hydrolyzed milk protein of modified Caplan would have reduced the levels of pro-inflammatory cytokines by at least 20% since Kume discloses that hydrolyzed proteins reduce pro-inflammatory cytokines by about 3x which is far greater than 20%.
Further it would have been obvious to modify the modified composition of Caplan to have a nutritional value of 100-200 kcal per 100ml as in Kume in order to provide adequate nutrition for the individual consuming the composition. 
Further it would have been obvious to modify the modified composition of Caplan to have a nutritional value of about 490 kcal/100 g supplement as in Euber ‘358 in order to provide adequate nutrition for the individual consuming the composition. 
Regarding Claim 20 and 31:  Caplan discloses that the formulation contains additives such as oils which are lipids; and sugars and starches which are carbohydrates [0083]. 
Regarding Claims 21 and 32:  Caplan discloses that the food product is capable of ameliorating an allergic response when exposed to the food product [0012-0015].  This is commensurate with the recitation of "the tolerance is induced transiently".  The Applicants disclose 
Regarding Claims 23-25: Caplan discloses as discussed above in claim 18 that the peptides contain at least 3 amino acids [0034].
Although Caplan does not disclose that one or more peptides contain about 2 to 100 amino acids (claim 23); about 5 to 50 amino acids (claim 24); about 5 to 40 amino acids (claim 25) one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the number of amino acids in the peptides taught by Caplan overlap the instantly claimed number of amino acids in one or more peptides and therefore are considered to establish a prima facie case of obviousness. 
Regarding Claims 26-28:  Caplan discloses as discussed above in claim 18 and also discloses a reduction of allergic symptoms by at least about 3, 5, 10, 20, 50, or at least 100 fold [0024].         
Although Caplan does not explicitly disclose that wherein the induction of tolerance reduces the level of immune reaction in the pediatric subject by at least 20% (claim 26); wherein the induction of tolerance reduces the level of immune reaction in the pediatric subject by at least about 50% (claim 27); wherein the induction of tolerance reduces the level of immune reaction in the pediatric subject by at least about 75% (claim 28), it would have been obvious that the immune reactions would have been reduced by at least 20%, 50%, and 75% since Caplan discloses at least 100 fold fewer allergic symptoms and since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding Claims 34-36: Caplan discloses as discussed above in claim 29 and discloses that the peptides contain at least 3 amino acids [0034].
Although Caplan does not disclose that one or more peptides contain about 2 to 100 amino acids (claim 34); about 5 to 50 amino acids (claim 35); about 5 to 40 amino acids (claim 36) one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the number of amino acids in the peptides taught by Caplan overlap the instantly claimed number of amino acids in one or more peptides and therefore are considered to establish a prima facie case of obviousness. 
Claims 37 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Caplan (US 2002/0018778) as evidenced by Dinarello et al. 1998 J Leukoc Biol Jun 63(6) abstract, Euber (US 6,077,558), Kume et al. (US 2006/0073186), Euber et al. (US 2003/0175358), and Isolauri et al. (US 6,506,380) as applied to claims 18 and 29 above and in further view of Valenta et al. (US 2010/0143262).
Regarding Claims 37 and 38:  Caplan discloses as discussed above in claims 18 and 29.
Caplan does not disclose that the peptides have an amino acid sequence aligning with Seq ID No: 3 and Seq ID No: 4.
Valenta discloses peptides that have an amino acid sequence aligning with Seq ID No: 3 and 4 [pg. 14].  Valenta discloses a method of treating a milk allergy in an individual [0003, 0004, 0011, 0023, and 0073].  Valenta discloses hydrolyzed cow's milk [0017].  Valenta discloses peptides obtained from cow’s milk peptide containing hydrolyzates [0017].  Valenta discloses peptides which are allergenic milk peptides [abstract; 0063]. 
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the composition of Caplan to incorporate or to substitute the peptides having amino acid sequences 3 and 4 as in Valenta since the sequences are particular to milk  a cow’s milk allergy [abstract; 003].  
Claims 37 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Caplan (US 2002/0018778) as evidenced by Dinarello et al. 1998 J Leukoc Biol Jun 63(6) abstract, Amiot (US 6,506,732), Kume et al. (US 2006/0073186), Euber et al. (US 2003/0175358), and Isolauri et al. (US 6,506,380) as applied to claims 18 and 29 and in further view of Valenta et al. (US 2010/0143262).
Regarding Claims 37 and 38:  Caplan discloses as discussed above in claims 18 and 29.  Caplan does not disclose that the peptides have an amino acid sequence aligning with Seq ID No: 3 and Seq ID No: 4.
Valenta discloses peptides that have an amino acid sequence aligning with Seq ID No: 3 and 4 [pg. 14].  Valenta discloses a method of treating a milk allergy in an individual [0003, 0004, 0011, 0023, and 0073].  Valenta discloses hydrolyzed cow's milk [0017].  Valenta discloses peptides obtained from cow’s milk peptide containing hydrolyzates [0017].  Valenta discloses peptides which are allergenic milk peptides [abstract; 0063]. 
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the composition of Caplan to incorporate or to substitute the peptides having amino acid sequences 3 and 4 as in Valenta since the sequences are particular to milk peptides and are capable of providing allergenic-immunotherapy through administration [Valenta 0016, 0017, 0018, 0022, 0023, 0075-0077].    
Response to Arguments
Applicant's arguments filed 3/10/21 have been fully considered but they are not persuasive. 
On page 6, the Applicants assert that the claims are not obvious over the prior art and that references alone or in combination do not render the claims obvious.  The Applicants also assert that Caplan is lacking many claim limitations and that one would not consider Caplan relevant to the instant invention.  The Applicants also assert that the secondary references do not cure the deficiencies of Caplan and that hindsight was used to teach those limitations.
The Examiner disagrees and maintains that Caplan is relevant to the instant invention in that they are from the same field of endeavor.  This is because both Caplan and the instant invention are drawn to using peptides to reduce allergenic response in individuals. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
On page 7, the Applicants assert that Kume does not correct the deficiencies of Capaln and Euber.  The Applicants assert that Kume does not teach the specific peptides in the experiments with lowered two cytokines.  The Applicants assert that Kume was silent as to whether the concentrates included peptides as recited in the claims.
The Examiner notes that peptide size was met by the Euber reference and that Kume does teach that hydrolyzed milk proteins reduced the amount of IL-6 and TNF-α.
It would have been obvious to look to the reference for the teachings of reducing the level of cytokines based on the use of hydrolyzed milk proteins. The induction of tolerance as a result of consuming hydrolyzed milk proteins was established by Caplan and Euber.  Kume further 
The ability of the milk peptides containing T-cell epitope are able to induce tolerance to cow’s milk was a limitation met by Caplan which disclosed antigen fragments/proteins that contained T-cell epitopes; administering the peptides to an individual; and that exposure to T-cell epitopes drives the desensitization to the allergen [0011; claim 34; 0008].  Euber was incorporated to meet the limitation of the extent of the hydrolyzation of the peptides and the incorporation of the t-cell epitope containing peptide in a nutritional formulation or supplement.   Euber discloses administering milk proteins with the same level of hydrolyzation as disclosed in the instant claims.
On page 8, the Applicants assert that Valenta does not cure the deficiencies of Caplan, Euber, and Kume.
The Examiner maintains that Caplan, Euber, and Kume were not deficient and that Valenta taught the limitation for which it was incorporated.
On page 8, the Applicants assert that Isolauri does not remedy the deficiencies of the other references.
The Examiner maintains that Caplan, Euber, and Kume were not deficient and that Isolauri taught the limitation for which it was incorporated.
On pages 9, the Applicants assert that there was no reasonable expectation of success in using specific peptides to reduce the claimed proinflammatory cytokines.
The Examiner disagrees and maintains that Caplan discloses that the T-cell epitope peptides reduces Th2 response which is associated with IL production.
On pages 8-9, the Applicants assert that Euber ‘358 does not remedy the deficiencies of the other references.
The Examiner maintains that Caplan, Euber, and Kume were not deficient and that Euber ‘358 taught the limitation for which it was incorporated.
On pages 9-10, the Applicants again assert that the disclosure in Euber of  95% of the peptides being produced from extensively hydrolyzed protein having a molecular weight of less than 1,000 Da is different from the recitation of extensively hydrolyzed cow’s milk peptide containing less than 1% peptides being more than 1.0 kDa (1,000Da).  The Applicants assert that this means that the remaining 5% would have a MW higher than 1.0 kDa.
The Examiner disagrees and maintains that Euber discloses that at least 95% of the peptides are less than 1.0 kDa.  This means that up to 100% of the peptides can have a molecular weight of less than 1.0 kDa and therefore less than 1% of the peptides have a molecular weight of more than 1.0 kDa.  Therefore the Examiner maintains the rejection and the Euber reference.
On pages 10-11, the Applicants assert that impermissible hindsight was used to arrive at the Applicants’ claimed invention.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The Examiner maintains that in reaching the claim limitations knowledge which was within the level of ordinary skill at the time of the claimed invention was used and did not include knowledge only taken from Applicants disclosure.
The Examiner maintains the prior art references for the reasons discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733.  The examiner can normally be reached on Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Felicia C Turner/Primary Examiner, Art Unit 1793